DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view of Bachman et al.
	There is disclosed in Mueller a beverage preparation machine comprising: a liquid source 54; a dispensing outlet 79; a pump 63, the pump including a chamber 27, a displaceable wall 3 defining the chamber, and an electric actuator (motor) 70 driving the displaceable wall between a first position and a second position for causing an inflow of liquid from the liquid source into the chamber and for causing an outflow of liquid from the chamber to the dispensing outlet; a powering unit that comprises an electric power source 84 for supplying power to the actuator; wherein a 
	Mueller discloses all of the claimed subject matter except a sensor and control unit connected to the sensor and electrical power source, wherein the sensor is configured to measure at least one parameter representative of a consumption of power.
	Bachman discloses a position monitoring arrangement for a displaceable wall member 11, wherein an electric actuator 31 is provided for driving the displaceable wall between multiple positions, and a controller is provided with a sensing means configured to measure an electrical parameter representative of a consumption of power by the electric actuator (para. 0032, lns. 1-18; para. 0087, lns. 6-13).
	It would have been obvious to one skilled in the art to provide the machine of Mueller with the controller and sensing means taught in Bachman, in order to monitor the position of the displaceable wall of the pump. The consumption of power notifications allowing for a safe operation of the pump.
	In regards to claim 6, it is the opinion of the examiner that the use of a chain or belt, as opposed to the gear arrangement disclosed in Mueller to actuate the displaceable wall, is a functional equivalent. Thus, it would have 
	In regards to claims 7 and 8, the recited function of the control unit is not structurally limiting.
Allowable Subject Matter
Claims 3, 10, 11 and 18-20 are allowed.
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Mori and Piai et al. are cited for their disclosure of a power consumption measuring sensor and control therefor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761